Citation Nr: 0422235	
Decision Date: 08/13/04    Archive Date: 08/20/04

DOCKET NO.  03-18 791	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to special monthly Dependency and Indemnity 
Compensation (DIC) benefits based on the need for the regular 
aid and attendance of another person.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel




INTRODUCTION

The veteran served on active duty from February 1943 to 
September 1944.

This matter comes to the Board of Veterans' Appeals (Board) 
from a May 2002 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO).  In that rating decision 
the RO denied entitlement to service connection for the cause 
of the veteran's death, and denied entitlement to special 
monthly DIC benefits based on the need for regular aid and 
attendance.  The appellant, the veteran's surviving spouse, 
perfected an appeal of that decision.

In a March 2003 rating decision the RO granted service 
connection for the cause of the veteran's death.  For that 
reason the Board finds that that issue is no longer within 
its jurisdiction.  See  Hamilton v. Brown, 4 Vet. App. 528, 
537 (1993)(en banc), aff'd, 39 F.3d 1574 (Fed. Cir. 1994) (a 
notice of disagreement ceases to be valid if the RO grants 
the benefit sought on appeal).

The remaining appeal is remanded to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  VA will notify 
the appellant if further action is required on her part.


REMAND

Special monthly DIC benefits are payable at a specified rate 
if the appellant is blind or nearly blind in both eyes; a 
patient in a nursing home; permanently bedridden; or so 
helpless as to be in need of the regular aid and attendance 
of another person.  38 U.S.C.A. § 1311(c) (West 2002); 
38 C.F.R. § 3.351 (2003).  

The appellant will be found to be bedridden if a condition 
actually requires that she remain in bed, but not if she 
voluntarily stays in bed or if a physician merely recommends 
bed rest.  She will be found to be in need of regular aid and 
attendance if she is unable to dress or bathe herself; if she 
frequently needs adjustment of a prosthetic or orthopedic 
appliance that by the nature of the disability she is unable 
to perform without assistance; if she is unable to feed 
herself or to attend to the wants of nature; or if she 
requires protection from the hazards of her daily 
environment.  38 C.F.R. § 3.352(a) (2003).

The appellant contends that she is entitled to aid and 
attendance benefits because she requires the aid of another 
person in maintaining her home and assisting her in the 
activities of daily living.  In a June 2003 statement she 
indicated that her disabilities had worsened, and that she 
continued to receive medical treatment.  The RO has not 
obtained her current medical records, or provided her a VA 
medical examination in order to determine whether she is, in 
fact, in need of the regular aid and attendance of another 
person.

Accordingly, the case is remanded to the RO for the 
following:

1.  The RO must review the claims file 
and ensure that any notification and 
development action required by the VCAA 
and its implementing regulations, court 
decisions, and VA directives is 
completed.  

2.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the appellant since March 
2000.  After securing any necessary 
release, the RO should obtain copies of 
such records that are not in file.  If 
the RO is not able to obtain the 
identified records, the claims file 
should be documented to that effect and 
the appellant so notified.

3.  After the development requested above 
is completed to the extent possible, the 
RO should provide the appellant a VA 
medical examination in order to determine 
whether she is in need of the regular aid 
and attendance of another person, as 
defined in the regulation.  The claims 
file and a copy of this remand should be 
made available to and be reviewed by the 
examiner.  The examination should include 
any diagnostic tests or studies, 
including X-ray studies, that are deemed 
necessary for an accurate assessment.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the appellant and her 
representative should be provided with a 
supplemental statement of the case and be 
given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The appellant has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 

2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).




	                  
_________________________________________________
	Kathy A. Banfield
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


